         Case 1:15-vv-01479-UNJ Document 128 Filed 08/24/20 Page 1 of 2




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: July 27, 2020

************************
BONNIE FORMAN-FRANCO,    *
                         *                            UNPUBLISHED
     Petitioner,         *
                         *                            Case No. 15-1479V
v.                       *
                         *                            Special Master Dorsey
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                            Damages Award; Proffer; Influenza (“Flu”)
                         *                            Vaccine; Shoulder Injury Related to Vaccine
     Respondent.         *                            Administration (“SIRVA”).
                         *
************************

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Adriana Ruth Teitel, United States Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

        On December 7, 2015, Bonnie Forman-Franco (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program (“the Program”).2
Petitioner alleges that she suffered a shoulder injury, as a result of an influenza (“flu”) vaccine
administered on December 30, 2013. Petition at Preamble. On December 19, 2019, the
undersigned issued a ruling finding petitioner entitled to compensation. Ruling on Entitlement,
dated Dec. 19, 2019 (ECF No. 113).

       On July 24, 2020, respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. (ECF No. 125). In the Proffer, respondent represented that


1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa.

                                                 1
         Case 1:15-vv-01479-UNJ Document 128 Filed 08/24/20 Page 2 of 2




petitioner agrees with the proffered award. Proffer at 1. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards:

        A lump sum payment of $95,000.00 in the form of a check made payable to
petitioner, Bonnie Forman-Franco, for pain and suffering.

Proffer at 1.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.


                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
